Case: 18-31158      Document: 00516164985         Page: 1     Date Filed: 01/12/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 12, 2022
                                   No. 18-31158                         Lyle W. Cayce
                                                                             Clerk

   Tarsia Williams; Breck Williams,

                                                            Plaintiffs—Appellants,

                                       versus

   Boeing Company,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:09-CV-65


   Before Southwick, Graves, and Engelhardt, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
          This case involves mesothelioma, nationwide multidistrict litigation
   consolidated in Pennsylvania, and a plaintiff-decedent whose claim was
   rejected on summary judgment in the centralized litigation. The appeal
   follows a remand from the Pennsylvania district court to the Louisiana
   district court where this particular federal suit began over a decade ago.
          Our task is to determine whether discovery was improperly judicially
   truncated and whether fact questions remain that should have prevented
   summary judgment. We conclude that the MDL court engaged in improper
Case: 18-31158             Document: 00516164985        Page: 2      Date Filed: 01/12/2022




                                         No. 18-31158


   weighing of the evidence on summary judgment relative to the survival
   action.        We therefore REVERSE IN PART and REMAND to the
   Louisiana district court.          Further, we consider it appropriate case
   management for the Louisiana district court also to reconsider the Plaintiffs’
   motion for additional discovery. We AFFIRM the district court’s dismissal
   of the wrongful death claim.
                 FACTUAL AND PROCEDURAL BACKGROUND
             This MDL consolidated claims about asbestos exposure at a wide
   variety and large number of locations around the country. The district judge
   who has presided over this litigation since 2008 wrote a law journal article
   that provides useful background on how these myriad asbestos claims ended
   up in the MDL and what procedures the court followed. 1 Of some relevance,
   the article indicates that after common discovery in the MDL, cases are
   either resolved on summary judgment by that court and then remanded to
   the originating court for entry of final judgment, or — if they cannot be
   settled — are remanded to the originating district court for trial or other
   proceedings. 2 This case was resolved by the MDL court on summary
   judgment, and we are giving appellate review to that judgment, which was
   entered as final by the Louisiana district court on remand from the MDL
   court.
             The plaintiff-decedent, Frank Williams, worked at the Michoud
   Assembly Facility (“MAF”) near New Orleans from 1974 to 2008 as an
   employee of Lockheed Martin Corporation and its predecessor corporation,
   Martin Marietta (together, “Lockheed”).               The MAF is a design and



             1
         Eduardo C. Robreno, The Federal Asbestos Product Liability Multidistrict Litigation
   (MDL–875): Black Hole or New Paradigm?, 23 Widener L.J. 97, 126 (2013).
             2
                 Id. at 141–43




                                              2
Case: 18-31158      Document: 00516164985           Page: 3    Date Filed: 01/12/2022




                                     No. 18-31158


   manufacturing site for NASA. Such projects as the production of the first
   stage of the Saturn V rocket for the Apollo program and the external fuel tank
   for the Space Shuttle program were conducted at the MAF. While at the
   MAF, Williams worked as a mechanical engineer, primarily at a desk,
   “drafting and computing.”
          The record contains evidence that asbestos had been used in different
   locations in the facility, and that asbestos caused some workers to contract
   mesothelioma.     The MDL court found that Williams failed to prove
   causation, specifically, that he did not prove when and where he was present
   in one of the buildings that would have exposed him to respirable asbestos.
          There was some relevant evidence tending to show that Williams was
   exposed to asbestos. A co-worker testified that Williams worked “primarily
   on the second floor of Building 350, although he also frequently visited
   building 351 and the cafeteria, and sometimes visited Buildings 101, 102, and
   103, and possibly others.” The same co-worker testified that “during the
   mid-to-late 1980s, there was asbestos abatement work on the second floor of
   Building 350.” A medical expert, Dr. K. Barton Farris, wrote a declaration
   and expert report stating that it was his opinion that Williams’s exposures to
   asbestos at the MAF were “substantial contributing factors in the causation
   of [Williams’s] mesothelioma.”        An affidavit and expert report from
   industrial hygienist Frank Parker stated that “the asbestos in the facility
   would have been deteriorating by the time [Williams] worked there, and that
   his employment would have exposed him frequently to above-average
   ambient background levels of asbestos.” Additional evidence produced by
   the Plaintiffs included project proposals, contracts, reports, a solicitation for
   bids, and various other documents that the Plaintiffs “contend indicate that
   asbestos was used at the facility during the time of Boeing’s custody.”




                                          3
Case: 18-31158       Document: 00516164985           Page: 4     Date Filed: 01/12/2022




                                      No. 18-31158


           In August 2008, Williams was diagnosed with mesothelioma. In
   November 2008, he filed suit in Civil District Court for the Parish of Orleans
   asserting claims arising from his alleged exposure to asbestos at the MAF
   against Lockheed and other defendants. Lockheed removed to the United
   States District Court, Eastern District of Louisiana under the Federal Officer
   Removal Statute. Early in the litigation, Frank Williams died. His children
   Tarsia and Breck Williams initially proceeded with the case without filing a
   formal substitution. On February 6, 2009, the Plaintiffs filed their first
   motion in the Eastern District of Louisiana to remand to state court. At that
   point, the Plaintiffs stated that they wished to amend their complaint, but
   they did not do so. The Judicial Panel on Multidistrict Litigation then
   transferred the action to the Asbestos MDL court in the Eastern District of
   Pennsylvania. In 2011, the Plaintiffs finally filed a motion to substitute
   themselves for Williams, which the MDL court granted in May 2012. In early
   2013, after several years of proceedings in the MDL court, the Plaintiffs filed
   an amended pleading for damages that named Boeing as a defendant for the
   first time. 3
           On February 13, 2013, the MDL court set a date of June 30, 2013 for
   the close of discovery. The Plaintiffs finally obtained service on Boeing on
   April 12, two months after the February 13 scheduling order and two months
   before the June 30 scheduled close of discovery. The Plaintiffs served their
   first set of interrogatories and document requests on Boeing on May 24.
   Then, on June 14, they noticed Boeing’s deposition for a date of June 24 —
   one week prior to the scheduled close of discovery. At the time Boeing’s
   deposition was noticed, Boeing’s motion to dismiss — filed on February 14


           3
            Boeing was first named as a defendant in the “First Amended Petition for
   Damages” filed on January 24, 2013. It was then named in the Second Amended Petition
   of February 6, 2013.




                                            4
Case: 18-31158      Document: 00516164985          Page: 5   Date Filed: 01/12/2022




                                    No. 18-31158


   — was pending, so Boeing sought a protective order and stay of discovery.
   The MDL court granted Boeing’s motion to dismiss on June 24. Despite the
   Plaintiffs’ pending motion for reconsideration, the court subsequently
   granted the protective order on July 22, 2013, as Boeing was dismissed at that
   time. Upon reconsideration, the MDL court reinstated the suit against
   Boeing. When the Plaintiffs sought to reopen discovery and reconsider the
   deadlines pertaining to Boeing, though, the magistrate judge found the first
   set of discovery requests “overly broad and improper” and declined to
   reopen discovery.
          Subsequently, the MDL court granted motions for summary
   judgment as to several defendants, including Boeing. In particular, the MDL
   court concluded that Boeing was entitled to summary judgment on the
   survival action since “no reasonable jury could conclude from the evidence
   that [Williams] was exposed to asbestos at the Michoud Assembly Facility
   such that it was a substantial factor in the development of [his] illness,” and
   that Boeing was entitled to summary judgment on the Plaintiffs’ wrongful
   death claims because they were time-barred. Thereafter, the case was
   returned to the Eastern District of Louisiana for entry of judgment.
          Upon remand to the Eastern District of Louisiana, the Plaintiffs
   sought entry of final judgments for their claims against Boeing and other
   defendants in order to allow this appeal to be taken. Their efforts were
   initially unsuccessful. See Williams v. Seidenbach, 748 F. App’x 584, 585 (5th
   Cir. 2018). After considerable maneuvering by the Plaintiffs to remedy their
   jurisdictional defects, we placed this case in abeyance pending the resolution
   of similar jurisdictional appeals concerning other defendants. The Plaintiffs’
   jurisdictional issues were ultimately resolved favorably by Williams v.
   Seidenbach, Inc., 958 F.3d 341 (5th Cir. 2020) (en banc). We removed this
   case from abeyance in March 2021 and now consider the merits of the
   Plaintiffs’ appeal.



                                         5
Case: 18-31158      Document: 00516164985           Page: 6   Date Filed: 01/12/2022




                                     No. 18-31158


                                 DISCUSSION

    I.       Summary judgment on the survival action
          This court reviews a district court’s summary judgment decision de
   novo, applying the same legal standards employed by the trial court. Mills v.
   Davis Oil Co., 11 F.3d 1298, 1301 (5th Cir. 1994). To be clear, it is the
   Pennsylvania MDL court’s summary judgment that we review, but Louisiana
   substantive law controls. Under Louisiana law, to prevail in an asbestos
   injury case, “the claimant must show . . . he had significant exposure to the
   product complained of to the extent that it was a substantial factor in bringing
   about his injury.” Rando v. Anco Insulations, Inc., 16 So. 3d 1065, 1091 (La.
   2009). A claimant’s evidence may be direct or circumstantial. Id. at 1089.
   Even if the plaintiff was only exposed to asbestos for a “short period for an
   employer and he had longer exposure working for others, it cannot be said
   the relatively short asbestos exposure was not a substantial factor in causing
   his mesothelioma.” Id. at 1091.
          The plaintiff has the burden of proof and “must establish his claim to
   a reasonable certainty[;] mere possibility, and even unsupported probability,
   are not sufficient to support a judgment in plaintiff’s favor.” Vodanovich v.
   A.P. Green Indus., Inc., 2003–1079, p. 6 (La. App. 4 Cir. 3/3/04); 869 So. 2d
   930, 934. To defeat an asbestos defendant’s motion for summary judgment,
   which is the relevant motion here, the Plaintiffs need only show that a
   reasonable jury could conclude that it is more likely than not that Williams
   inhaled defendant’s asbestos fibers, even if there were only “slight
   exposures.” See Held v. Avondale Indus., Inc., 95-1788, p. 5 (La. App. 4 Cir.
   4/3/96); 672 So. 2d 1106, 1109.
          The Plaintiffs’ legal argument can be summarized as this: (1) the MDL
   court misapplied Louisiana law in granting summary judgment and (2) the
   MDL court weighed improperly weighed evidence.




                                          6
Case: 18-31158       Document: 00516164985          Page: 7   Date Filed: 01/12/2022




                                     No. 18-31158


          First, the allegedly misapplied or ignored state law is a civil law
   concept premised on custody that is referred to as garde. The concept is now
   established in Civil Code article 2317, which states that parties “are
   responsible, not only for the damage occasioned by [their] own act, but for
   that which is caused by the act of persons for whom [they] are answerable, or
   of the things which [they] have in [their] custody.” La. Civ. Code art.
   2317. The Code continues:
          [t]he owner or custodian of a thing is answerable for damage
          occasioned by its ruin, vice, or defect, only upon a showing that
          he knew or, in the exercise of reasonable care, should have
          known of the ruin, vice, or defect which caused the damage,
          that the damage could have been prevented by the exercise of
          reasonable care, and that he failed to exercise such reasonable
          care.
   Id. art. 2317.1
          Although the MDL court did not explicitly mention garde in its
   opinion, it analyzed evidence relevant to garde when granting summary
   judgment to Boeing. This is clear from three main facts taken as true by the
   MDL court: it accepted Boeing as the “custodian of the facility;”
   acknowledged Boeing’s responsibility for various services (including
   maintenance); and accepted as true certain evidence that Boeing was
   responsible for the design, approval, and installation of substantial amounts
   of asbestos at the facility as early as 1963. We are satisfied that the MDL
   court considered the proper legal concept of garde and analyzed whether
   Boeing had the necessary relationship to the facility. We reject the Plaintiffs’
   argument that the MDL Court did not consider garde.
          Thus, we consider whether we can uphold this ruling about garde,
   expressed by the district court in equivalent terms.         The MDL court
   considered the following facts: Williams worked in Building 350, primarily on




                                          7
Case: 18-31158      Document: 00516164985           Page: 8   Date Filed: 01/12/2022




                                     No. 18-31158


   the second floor, and frequently visited Building 103. As early as 1963, there
   was “substantial” asbestos at the facility, including in Buildings 103 and 350.
   There was asbestos abatement work in Building 350 in the mid-to-late 1980s.
   Williams saw men in “moon suits” at the facility, and it was reasonably
   inferable that their use was as a result of asbestos remediation.
          In the summary judgment context, “inferences to be drawn from the
   underlying facts . . . must be viewed in the light most favorable to the party
   opposing the motion.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,
   475 U.S. 574, 587 (1986) (quotation marks and citation omitted). We
   consider three findings by the MDL court particularly troubling.
          First, the MDL court accepted that Williams worked, for some
   amount of time, in a building that had asbestos, and expert testimony
   indicates the asbestos was deteriorating and becoming airborne during his
   tenure. An inference taken in favor of the non-moving party would be that
   Williams, who for some amount of time had to breathe in the spaces where
   asbestos was deteriorating, was exposed to this airborne asbestos. The MDL
   court, though, found that there was “no evidence that [Williams] was ever
   exposed to respirable asbestos dust at any location in the facility.”
          Second, in a summary judgment order rendered that same day
   regarding another defendant, the MDL court relied on evidence that
   Williams saw individuals in moon suits to assume he was present during the
   asbestos remediation. Just the opposite seems to have been inferred here, as
   the MDL court in Boeing’s summary judgment order stated that there was
   “no evidence that [Williams] was working nearby (or in that building at all)
   when that [remediation] work was performed,” despite the fact that Williams
   also had witnessed the likely remediation efforts.
          Third, the Williams’ expert, Frank Parker, testified that Williams
   would have been exposed “frequently to above-average ambient background




                                          8
Case: 18-31158      Document: 00516164985             Page: 9   Date Filed: 01/12/2022




                                     No. 18-31158


   levels of asbestos (as a result of maintenance and repair work occurring in the
   facility in buildings in which he worked/visited).” The MDL court, though,
   inferred that the presence of ambient asbestos could not have contributed to
   Williams’s illness. Based on this record, whether Williams was exposed to
   respirable asbestos is a disputed issue of fact.
          These inferences made in favor of Boeing, the moving party, are
   particularly significant in light of the MDL court’s conclusion that the
   evidence was “insufficient to support a finding of causation.” The MDL
   court found that, “[a]lthough the evidence makes clear that there was
   asbestos throughout the facility during and prior to Decedent’s work there,
   there is no evidence that Decedent was ever exposed to respirable asbestos
   dust at any location in the facility.” In support of this finding, the MDL court
   also found that the evidence that Williams primarily worked in Building 350
   was not “sufficiently specific” to allow a jury to conclude he was exposed to
   asbestos during an abatement project because “[t]he evidence that Decedent
   primarily worked in Building 350 does not exclude the possibility that he was
   not working there during the asbestos abatement project.” Finding to the
   contrary, the MDL court found, “would be impermissibly speculative.”
          We conclude that “speculation” would not be involved, only a
   potentially reasonable inference. Although the MDL court concluded that
   the record did not support a finding that Williams was exposed, we cannot
   say that, taking all inferences in favor of Williams, the non-moving party, that
   no reasonable juror could have found for him on the evidence before the
   court. We reverse summary judgment on this claim.

   II.        Discovery decisions
          The district court limited discovery as to Boeing. We are loath to
   inject ourselves into such case management decisions absent compelling




                                           9
Case: 18-31158     Document: 00516164985            Page: 10   Date Filed: 01/12/2022




                                     No. 18-31158


   reasons. We have examined the record closely on this and are left with
   uncertainties about the limitations. We explain.
          Discovery decisions are reviewed for abuse of discretion. See, e.g., HC
   Gun & Knife Shows, Inc. v. City of Houston, 201 F.3d 544, 549 (5th Cir. 2000).
   This court “will reverse a discovery ruling only if it is ‘arbitrary or clearly
   unreasonable,’ and the complaining party demonstrates that it was
   prejudiced by the ruling.” Id. (quoting Mayo v. Tri-Bell Indus., Inc., 787 F.2d
   1007, 1012 (5th Cir. 1996)) (emphasis in original) (citations omitted).
          The Plaintiffs appeal the MDL court’s denial of their request for a six
   month’s reopening of discovery. At the time the magistrate judge for the
   MDL court denied the Plaintiffs’ request to reopen discovery, the suit had
   been docketed in the MDL court for years. The Plaintiffs had only named
   Boeing as a defendant in the preceding six months and had delayed serving
   their discovery requests and notice of deposition on Boeing until a little over
   a month from the close of discovery. Boeing argues that the Plaintiffs were
   “clearly given the chance to engage in meaningful discovery” and wasted
   that opportunity “over the course of five years of litigation.” Boeing also
   states that Plaintiffs’ efforts to reopen discovery are inappropriate because
   they have not been able to identify any “arbitrary or clearly unreasonable”
   action by the magistrate judge, that their notice of deposition was deficient,
   and the motion to compel discovery was filed “six months after the close of
   discovery.”
          The Plaintiffs explain their delay in joining Boeing as a defendant by
   arguing that Boeing’s alleged role at the MAF had only become apparent in
   documents received shortly before they added Boeing to the suit. Further,
   even though the Plaintiffs gave no explanation for their initial delay in serving
   discovery requests on Boeing after naming it as a party, they are correct that
   Boeing avoided turning over documents by filing various motions that




                                          10
Case: 18-31158     Document: 00516164985           Page: 11   Date Filed: 01/12/2022




                                    No. 18-31158


   delayed discovery until dispositive motions had been decided after the
   scheduled close of discovery. We next summarize the motions.
          After the Plaintiffs served their discovery request and interrogatories,
   Boeing first filed a motion to dismiss, and then sought a protective order as
   well as a stay of discovery while the motion was pending. The MDL court
   then granted Boeing’s motion to dismiss on June 24. Discovery closed on
   June 30, 2013. The protective order/stay was then formally granted on July
   22, 2013 because, although Boeing was dismissed at that time, the Plaintiffs
   had filed a motion for reconsideration of the dismissal on the pleadings.
   Upon reconsideration, the MDL court reinstated the suit against Boeing.
   When the Plaintiffs sought to reopen discovery and reconsider the deadlines
   pertaining to Boeing, though, their request was denied. In ruling on the
   discovery motion, the magistrate judge for the MDL court found the first set
   of discovery requests “overly broad and improper,” and based its denial on
   “the circumstances of the case.”
          Perhaps the magistrate judge was correct that the discovery that the
   Plaintiffs sought was overly broad, but at least some of what the Plaintiffs
   sought may have been outcome determinative. Prior to summary judgment,
   the Plaintiffs sought considerable written discovery from Boeing and
   attempted to depose a corporate representative. Included in their written
   discovery requests was information regarding Boeing’s contracts with
   NASA, Boeing’s role at the MAF, Boeing’s asbestos policies, documents
   related to asbestos at the buildings that Williams was alleged to frequent, and
   the identity of persons and organizations involved in asbestos-related activity
   at the MAF. At the time, Boeing characterized the requests as “overly broad
   and improper” and “unrestrained as to scope, time, and location such that
   they constitute[d] an egregious violation [of the district court’s discovery
   order.]”




                                         11
Case: 18-31158     Document: 00516164985            Page: 12   Date Filed: 01/12/2022




                                     No. 18-31158


          Boeing is correct that the discovery requests are expansive. Some of
   the information, though, might have advanced the Plaintiffs’ case across two
   dimensions and may not have been available from other sources. First,
   evidence showing Boeing’s control of the relevant workspaces could have
   shown whether Boeing was responsible for installing or maintaining asbestos
   in the buildings that Williams was known to have frequented. Second, and
   relatedly, it could have decreased the uncertainty about Williams’s
   connection to Boeing by way of showing the extent of Boeing’s involvement
   at the MAF.
          Without knowing more about what was already available to the
   Plaintiffs by way of other parties or through discovery sharing tools set up by
   the MDL court, we do not know if denying the motion to reopen discovery
   was either “arbitrary or clearly unreasonable” or even if it prejudiced the
   Plaintiffs. To reverse this discovery decision, both must be true. If the
   Plaintiffs were denied the opportunity to seek discovery from Boeing and had
   no other means for acquiring information concerning Boeing’s relationship
   with the relevant buildings, they would meet this stringent test. In light of
   our conclusion that summary judgment was improperly granted, the district
   court will have the benefit of the holding we have already made about the
   evidence when re-evaluating the need for discovery.
          We REMAND to the district court to ascertain what responsive
   information the Plaintiffs could have reasonably accessed as part of the MDL
   and whether additional discovery is appropriate.

   III.      Wrongful death claims
          Finally, the Plaintiffs claim that the district court erred as a matter of
   law in dismissing their wrongful death claims as untimely filed and thus
   prescribed.




                                          12
Case: 18-31158     Document: 00516164985            Page: 13   Date Filed: 01/12/2022




                                     No. 18-31158


          The relevant procedural facts are as follows. Frank Williams brought
   suit against Lockheed on November 12, 2008, then died on January 1, 2009.
   On February 6, 2009, the Plaintiffs filed a motion to remand to state court,
   announcing their intent to amend their claims, and asserting that the court
   did not have valid subject matter jurisdiction. The motion announced the
   Plaintiffs’ intent to be substituted as proper party plaintiffs, but it did not
   formally request leave to substitute. The case was then transferred to the
   MDL court prior to a ruling by the Louisiana district court on the remand
   motion. In June 2010, counsel notified the MDL court that Frank Williams
   had died. In February 2011, the Plaintiffs filed a motion to substitute, which
   was granted in May 2012. The Plaintiffs finally described their wrongful
   death claim in their First Amended Petition for Damages filed in January of
   2013. At this point, Frank Williams had been deceased for nearly four years.
          In determining whether the Plaintiffs had preserved their wrongful
   death claims, the MDL court applied the substantive law of Louisiana
   regarding prescription. The MDL court dismissed the claims as time-barred.
   It did so because the prescriptive period for wrongful death claims in
   Louisiana is one year, but the Plaintiffs amended their complaint to include a
   wrongful death claim more than three years after Mr. Williams’s death
   without identifying any justification for such a delay.
          On appeal, the Plaintiffs argue that they were “asserting Mr.
   Williams’ claims ‘as well as their own’” when they stated in their January
   2013 First Amended Petition for damages that they would “be substituted as
   proper party plaintiffs in a forthcoming amended petition for damages.”
   They argue this was sufficient to preserve their wrongful death claims under
   Louisiana law. They also claim that the wrongful death action relates back to
   the original complaint. Boeing responds that the Plaintiffs’ argument under
   the relation back doctrine is improper because under Louisiana law “survival
   and wrongful death actions are totally separate and distinct causes of action,”



                                          13
Case: 18-31158     Document: 00516164985            Page: 14   Date Filed: 01/12/2022




                                     No. 18-31158


   citing Walls v. American Optical Corp., 98-0455, p. 14 (La. 1999); 740 So. 2d
   1262, 1273.
          Boeing further argues that the notice from the Williams children that
   they were pursing their father’s claims as well as their own establishes only
   that that they were the proper plaintiffs to pursue survival action claims.
   They failed, though, to include any actual wrongful death claims. Thus,
   Boeing argues that what was said in the motion to substitute “cannot, and
   does not, serve as notice of an intention to file wrongful death claims, and
   therefore did not interrupt prescription with respect to these claims.”
          Both parties consider a 1996 district court opinion to be helpful to their
   arguments. See Lagan v. Owens-Corning Fiberglas Corp., No. 80–4338, 1996
   WL 445350 (E.D. La., Aug. 5, 1996). In that suit, a man was exposed to
   asbestos in his employment and sued his employer for damages. Id. at *1.
   That plaintiff’s wife also sought damages “for loss of her husband’s society,
   services, and support as a result of his illness.” Id. The man died. Three
   years later, his widow amended her complaint to substitute herself as the
   plaintiff and explicitly to assert a claim for wrongful death. Id. The district
   court distinguished Louisiana Supreme Court precedent favoring
   prescription by stating that “because those cases involved additional
   plaintiffs’ filing amended complaints,” and because “Mrs. Lagan was an
   original plaintiff in the suit[,] . . . the [c]ourt need only determine if the
   amendment relates back to Mrs. Lagan’s pending claim.” Id. Because Mrs.
   Lagan’s wrongful death claim arose out of the “same conduct, transaction or
   occurrence” as originally alleged — and because the original petition notified
   the defendant that Mrs. Lagan was seeking recovery for “the loss of her
   husband’s society, support, and services” — the court found that “[a]dding
   the wrongful death claim [did] not affect the issue of liability, nor [did] it
   significantly affect the type of evidence needed to establish damages.” Id.




                                          14
Case: 18-31158     Document: 00516164985            Page: 15   Date Filed: 01/12/2022




                                     No. 18-31158


   at *2. The court thus found that the amended complaint related back to the
   filing date of the original pleading and was not prescribed. Id.
          The Lagan court’s analysis of similar issues is certainly worth
   considering, though of course the decision is not precedential. Whatever the
   merits of that decision, the Plaintiffs in this case were not original parties in
   the suit as was Mrs. Lagan, nor did Williams initially bring suit to recover for
   loss of society, support, and services. Even though the wrongful death claim
   arises from the same conduct, transaction, or occurrence of the survival
   claim, the evidence required to establish damages for Breck and Tarsia
   Williams would almost certainly be different from the evidence required to
   establish damages for Frank Williams.
          The only additional decision cited by the Plaintiffs did allow a relation
   back of the claims. See Giroir v. South La. Med. Ctr., Div. of Hospitals, 475 So.
   2d 1040 (La. 1985) (Dennis, J., now a member of this court). In a suit that
   was timely only by a few days, the plaintiff’s husband brought a wrongful
   death suit after she died. Id. at 1041–42. Then the children of these parents
   filed suit, ten days after their father had filed but after prescription had run.
   Id. at 1041. The Louisiana Supreme Court allowed the suit because one
   plaintiff (the husband) had already brought a timely wrongful death claim; it
   found that certainly “the defendant either knew or should have known of the
   existence and involvement of the new plaintiff, the new and the old plaintiffs
   are sufficiently related so that the added or substituted party is not wholly
   new or unrelated, and the defendant will not be prejudiced in preparing and
   conducting his defense.” Id. at 1041. Here, of course, no wrongful death
   claim by anyone was brought until after the prescription period.
          Much more applicable is a case in which a plaintiff filed suit against
   his employer for being exposed to free silica while still living and a subsequent
   suit by his widow and children for a wrongful death was deemed prescribed




                                          15
Case: 18-31158     Document: 00516164985           Page: 16   Date Filed: 01/12/2022




                                    No. 18-31158


   as not relating back due to the separate nature of wrongful death and survival
   actions. See Ducre v. Mine Safety Appliances Co., 634 F. Supp. 696, 698 (E.D.
   La. 1986) (citing Guidry v. Theriot, 377 So. 2d 319, 322 (La. 1979)). We agree
   with that court’s reasoning.
          The district court properly determined that the Plaintiffs’ wrongful
   death claims are time-barred.
          We REVERSE IN PART and REMAND to the district court for
   further proceedings on the survival action. We REMAND for the district
   court to RECONSIDER plaintiffs’ motion for further discovery. We
   AFFIRM the district court’s dismissal of the wrongful death claims.




                                         16